Title: To John Adams from Nathaniel Barber Jr., 15 July 1776
From: Barber, Nathaniel Jr.
To: Adams, John


     
      sir
      Boston July 15. 1776
     
     You being President of the board of War, I make bold to ask a favour of you.
     I have the care of all Military Stores under The Honble. General Ward, as you will se by my return of the 2d. Instant. My pay is not fixt, and I know of no better method to get it done than by making application to The Honble. board. I have not the Pleasure to be personaly acquainted with you, yet hope you’l excuse the freedom I have taken. While I continue in the service of my Country, I desire no more than will enable me to support a decent appearance and keep good Company. It will be needless to acquaint you that I am in a Place of trust, please to examine my return and judge for yourself. My duty is such, that I must give constant attendance every day, and think I am justly intitled to Captains pay. If you will be kind enough to afford me your Interest in this matter, I will thankfully acknowlege the favour, and Shall always endeavour to merit your esteem. I have the honour to be with deference sir, your most obedient and very huml. Servant
     
      Nathl: Barber Junr.
     
     
      P.S. I have two Conductors in the Store with me, and their pay is not fixt, Genl. Gates promised his influence to get them 15 Dollars per Month
     
     N. B Jr.
    